United States Court of Appeals
      for the Federal Circuit
                 ______________________

                  ERIC CERWONKA,
                      Petitioner

                            v.

     DEPARTMENT OF VETERANS AFFAIRS,
                  Respondent
            ______________________

                       2018-1398
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-0752-17-0264-I-1.
                ______________________

               Decided: February 13, 2019
                ______________________

    L. LANE ROY, Brown Sims, PC, Lafayette, LA, argued
for petitioner.

    BORISLAV KUSHNIR, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, argued for respondent. Also represented by
ROBERT EDWARD KIRSCHMAN, JR., LOREN MISHA PREHEIM,
JOSEPH H. HUNT.
                  ______________________

  Before LOURIE, O’MALLEY, and REYNA, Circuit Judges.
O’MALLEY, Circuit Judge.
2                                          CERWONKA v. DVA




    Eric R. Cerwonka (“Cerwonka”) seeks review of the
Merit Systems Protection Board (“the Board”) decision af-
firming the Department of Veterans Affairs decision to re-
move him from his position as a clinical psychologist.
Cerwonka v. Dep’t of Veterans Affairs, No. DA-0752-17-
0264-I-1, 2017 MSPB LEXIS 4334 (M.S.P.B. Oct. 10, 2017)
(“Decision on Appeal”). Because Cerwonka’s removal com-
plied with 38 U.S.C. § 7402(f), we affirm.
                     I.   BACKGROUND
     A. Cerwonka’s License Revocation and Removal
    Prior to his removal, Cerwonka was employed as a clin-
ical psychologist for the Department of Veterans Affairs
(“DVA” or “the agency”) office in Alexandria, Louisiana. Id.
at *1. He was licensed to practice psychology in both Lou-
isiana and New York. Id. at *7. During the relevant time
period, Cerwonka worked as a full-time psychologist for the
Veterans Health Administration (“VHA”) at the Alexan-
dria Veterans Administration Health Care System, main-
tained a private practice, and evaluated social security
disability applicants for the Social Security Administra-
tion.
     An administrative complaint was filed against Cer-
wonka with the Louisiana State Board of Examiners of
Psychologists (“LSBEP”). After conducting an investiga-
tion, the LSBEP held a two-day hearing in January 2017.
On February 10, 2017, the LSBEP revoked Cerwonka’s li-
cense to practice psychology in the State of Louisiana for
cause. Id. at *6–7. The LSBEP found that Cerwonka en-
gaged in “clear ethical violations” and repeatedly failed to
follow the rules and regulations binding upon him as a psy-
chologist. Id. at *7.
    By letter dated February 24, 2017, Dr. Harlan “Mark”
Guidry, Chief of Staff at the Alexandria Veterans Admin-
istration Health Care System, proposed to remove Cer-
wonka for failure to maintain a current license. Id. at *3–
CERWONKA v. DVA                                            3



4. As grounds for the proposed removal, Guidry cited 38
U.S.C. § 7402(f)—which provides that a person may not be
employed as a psychologist with the VHA if his license has
been terminated for cause—and the LSBEP’s license revo-
cation. In the letter, Guidry informed Cerwonka that he
had the right to respond to the charge against him and to
submit evidence showing why the charge was unfounded.
Id. at *4. Cerwonka did not respond to the notice of pro-
posed removal.
    On March 22, 2017, the deciding official—Medical Cen-
ter Director Peter C. Dancy, Jr.—sustained the charge of
failure to maintain a current license. Id. In his decision,
Dancy considered several factors regarding the appropriate
penalty and “concluded that the sustained charges against
[Cerwonka] are of such gravity that mitigation of the pro-
posed penalty is not warranted, and that the penalty of re-
moval is appropriate and within the range of
reasonableness.” Resp’t App. 46. Dancy informed Cer-
wonka that he would be removed from employment at the
Alexandria Veterans Administration Health Care System
effective April 1, 2017. Cerwonka timely appealed his re-
moval to the Board on March 30, 2017.
        B. Cerwonka’s License Revocation Appeal
    Cerwonka sought review of the LSBEP’s license revo-
cation decision by filing a petition with a district court in
Louisiana. In re Cerwonka, 249 So. 3d 30, 31 (La. App. 1
Cir. 2018). Therein, Cerwonka asserted due process viola-
tions and argued that there was insufficient evidence sup-
porting his license revocation. Id. at 31–32. In May 2017—
almost three months after Cerwonka’s license was revoked
and one month after he was removed from DVA—the Lou-
isiana district court judge reinstated Cerwonka’s license,
4                                           CERWONKA v. DVA




pending further proceedings. Resp’t App. 43. 1 In July
2017, the Louisiana district court judge vacated the
LSBEP’s revocation decision “due to the fact that the hear-
ing below violated the Constitutional rights of Dr. Cer-
wonka.” Id. at 40. The court explained that, if the LSBEP
prosecutes Cerwonka again for the same issues, “it shall
not use a [LSBEP] attorney and Administrative Law Judge
or prosecuting attorney from the prior hearing of this mat-
ter.” Id.
    The LSBEP appealed the district court’s decision to the
Louisiana First Circuit Court of Appeal. In a decision
dated April 11, 2018, that court found that Cerwonka’s al-
leged conflicts of interest did not constitute due process vi-
olations and that the LSBEP did not violate Cerwonka’s
constitutional rights. In re Cerwonka, 249 So. 3d at 35–38.
The court reversed the district court’s decision and re-
manded the matter for further proceedings. In September
2018, the Supreme Court of Louisiana denied Cerwonka’s
petition for writ of certiorari. In re Cerwonka, No. 2018-C-
0760, 2018 La. LEXIS 2255, at *1 (La. Sept. 21, 2018). Ac-
cordingly, proceedings regarding the merits of the LSBEP’s
license revocation remain pending.
        C. Cerwonka’s Removal Appeal to the Board
    At the same time Cerwonka was pursuing his license
revocation appeal in the Louisiana district court, he and
the agency were litigating his removal before the Board.
Both parties submitted their respective prehearing sub-
missions to the Board in August 2017. For his part, Cer-
wonka argued that he was removed in retaliation for filing



    1   Counsel for both parties explained that it is cus-
tomary in Louisiana for the district court to reinstate a li-
cense pending the appeal of a license revocation. See Oral
Arg. at 13:12–28, 22:32–23:02 available at http://oralargu-
ments.cafc.uscourts.gov/default.aspx?fl=2018-1398.mp3
CERWONKA v. DVA                                            5



a complaint with the Equal Employment Opportunity
Commission (“EEOC”) and that, in any event, his license
was subsequently reinstated by the Louisiana district
court. DVA, on the other hand, argued that 38 U.S.C. §
7402(f) required Cerwonka’s removal as soon as the LSBEP
revoked his Louisiana license. The agency explained that
Cerwonka became “ineligible for employment as a psy-
chologist” on February 10, 2017, the date his license was
revoked. Resp’t App. 36.
    On October 10, 2017, the administrative judge (“AJ”)
issued an initial decision affirming the agency’s decision to
remove Cerwonka. At the outset, the AJ found it undis-
puted that Cerwonka’s Louisiana license was revoked for
cause on February 10, 2017, which put him in violation of
both 38 U.S.C. § 7402(f) and the DVA’s handbook, which
requires employees to maintain all qualifications required
for appointment. Decision on Appeal, 2017 MSPB LEXIS
4334, at *6–7. The AJ then considered and rejected Cer-
wonka’s affirmative defense that he was subjected to dis-
parate treatment based on his prior EEO activity. Both of
Cerwonka’s supervisors—Guidry and Dancy—testified
that they were unaware that Cerwonka had previously en-
gaged in any activity with the EEOC and thus did not con-
sider any such activity prior to his removal. Id. at *11–13.
The AJ found, therefore, that the record was devoid of facts
supporting Cerwonka’s affirmative defense of retaliation
and that “the agency’s proffered reason for the action was
the real reason for the action.” Id. at *14.
    Having sustained the agency’s charge, the AJ next con-
sidered whether the agency proved a nexus between the
charge and the efficiency of the service. The AJ explained
that, “[w]hen an employee loses a license or certification
necessary to perform the duties of the employee’s position,
the requisite nexus exists between the employee’s loss of
the same and the efficiency of the service.” Id. at *15. Fi-
nally, the AJ considered the reasonableness of the penalty
6                                           CERWONKA v. DVA




and reviewed the factors the agency considered in render-
ing its penalty determination. The AJ found that, “though
the appellant’s license has since been reinstated, at the
time the action was taken, his Louisiana license had been
revoked for cause” and the “regulations and standards
mandate that an employee be separated from employment
under such conditions.” Id. at *17–18. Accordingly, the AJ
affirmed the agency’s removal action.
    Because Cerwonka did not petition the Board to review
the AJ’s initial decision, it became the final decision of the
Board. Cerwonka timely petitioned this court for review,
and we have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                      II. DISCUSSION
    The scope of our review in an appeal from the Board is
limited by statute. We must affirm the Board’s decision
unless it was: “(1) arbitrary, capricious, an abuse of discre-
tion, or otherwise not in accordance with law; (2) obtained
without procedures required by law, rule, or regulation
having been followed; or (3) unsupported by substantial ev-
idence.” 5 U.S.C. § 7703(c). We review the Board’s legal
determinations, including its interpretation of a statute, de
novo. McCollum v. Nat’l Credit Union Admin., 417 F.3d
1332, 1337 (Fed. Cir. 2005). We review the Board’s find-
ings of fact for substantial evidence. Id.
    On appeal, Cerwonka argues that there “was no ra-
tional basis” for the VA to remove him from his position
“based on a brief temporary revocation of his Louisiana Li-
cense.” Pet’r Br. 4. According to Cerwonka, the record is
devoid of evidence that his removal promoted the “effi-
ciency of the service” and there was “absolutely no discus-
sion of penalty.” Pet’r Br. 9, 11. Cerwonka also reasserts
his argument that he was removed in retaliation for engag-
ing in prior protected activity and raises several procedural
challenges.
CERWONKA v. DVA                                             7



    The government responds that, because the DVA re-
moved Cerwonka pursuant to 38 U.S.C. § 7402(f), we
should affirm the Board’s decision without considering the
separate and distinct removal standards provided within
Title 5. With respect to Cerwonka’s remaining arguments,
the government argues that substantial evidence supports
the Board’s rejection of his retaliation claim and that his
procedural challenges are without merit. As explained be-
low, we agree with the government on each point.
              A. 38 U.S.C. § 7402(f) Controls
                  Cerwonka’s Removal
    Resolution of this appeal involves the interplay be-
tween certain procedural protections provided in the Civil
Service Reform Act (“CSRA”) on the one hand, and Veter-
ans Health Administration (“VHA”) personnel qualifica-
tions on the other. In particular, it requires us to interpret
and examine the relationship between Chapter 75 of the
CSRA, which governs adverse actions against certain fed-
eral employees, and Chapter 74 of Title 38, which governs
personnel at VHA.
     It is well established that “statutory construction be-
gins with the language of the statute itself.” Van Wersch
v. Dep’t of Health & Human Servs., 197 F.3d 1144, 1148
(Fed. Cir. 1999). “If the statutory language is plain and
unambiguous, then it controls” the inquiry. Info. Tech. &
Applications Corp. v. United States, 316 F.3d 1312, 1320
(Fed. Cir. 2003) (citing Chevron, U.S.A., Inc. v. Natural
Res. Def. Council, Inc., 467 U.S. 837, 842–43 (1984)). “The
plainness or ambiguity of statutory language is determined
by reference to the language itself, the specific context in
which that language is used, and the broader context of the
statute as a whole.” Robinson v. Shell Oil Co., 519 U.S.
337, 341 (1997). In this case, consideration of these factors
makes clear that 38 U.S.C. § 7402(f)—and not the standard
set forth in the CSRA—governs Cerwonka’s removal.
8                                            CERWONKA v. DVA




     Pursuant to Chapter 75 of the CSRA, an agency may
remove an employee “only for such cause as will promote
the efficiency of the service.” 5 U.S.C. § 7513(a). An agency
must establish three criteria when taking an adverse ac-
tion—such as a removal—against an employee. Malloy v.
U.S. Postal Serv., 578 F.3d 1351, 1356 (Fed. Cir. 2009).
First, it must prove that the charged conduct occurred. Id.
(citing 5 U.S.C. § 7701(c)(1)(B)). Second, the agency must
establish a nexus between that conduct and the efficiency
of the service. Id. (citing § 7513(a)). Third, it must demon-
strate that the penalty imposed was reasonable in light of
the relevant factors set forth in Douglas v. Veterans Admin-
istration, 5 M.S.P.R. 280, 305–06 (1981). Id.
     Separately, Chapter 74 of Title 38 governs personnel at
VHA, and Section 7402 specifically governs the qualifica-
tions of appointees. See 38 U.S.C. § 7402. With respect to
appointees in certain statutorily-identified health care po-
sitions, 38 U.S.C. § 7402(f) provides that:
    (f) A person may not be employed in a position un-
    der subsection (b) (other than paragraph (4) of that
    subsection) if –
        (1) the person is or has been licensed, reg-
        istered, or certified (as applicable to such
        position) in more than one State; and
        (2) either –
            (A) any of those States has termi-
            nated such license, registration, or
            certification for cause; or
            (B) the person has voluntarily re-
            linquished such license, registra-
            tion, or certification in any of those
            States after being notified in writ-
            ing by that State of potential termi-
            nation for cause.
CERWONKA v. DVA                                             9



38 U.S.C. § 7402(f). In other words, an employee licensed
in multiple states may not be employed by VHA if any one
of those states terminates his license for cause. Id. 2 By
statute, this provision applies to psychologists working at
VHA, including Cerwonka. 38 U.S.C. § 7402(b)(8).
    Consistent with the plain language of the statute, the
DVA has interpreted 38 U.S.C. § 7402(f) to require the im-
mediate removal of an employee who has a license termi-
nated for cause. Specifically, DVA’s handbook provides
that “[a]n employee who fails to meet or who fails to pre-
sent evidence of meeting the statutory, e.g., 38 U.S.C.
§ 7402, or regulatory requirements for appointment will be
separated.” Decision on Appeal, 2017 MSPB LEXIS 4334,
at *2 (emphasis added).
    According to the government, there “appears to be an
inconsistency between the CSRA and 38 U.S.C. § 7402(f).”
Resp’t Br. 11. While the former requires the agency to ad-
dress the efficiency of the service and the reasonableness
of the penalty prior to removal, the latter prohibits the
agency from employing any psychologist who had a license


    2    A report from the Committee on Veterans’ Affairs
reveals that Congress added 38 U.S.C. § 7402(f) in re-
sponse to an “undesired result” whereby a “VHA health
care professional who is licensed (registered or certified) by
more than one state remains qualified for VHA employ-
ment even when one of those licenses is terminated for
cause as long as the individual maintains [an]other active,
full, and unrestricted license.” H.R. Rep. No. 106-237, at
54 (1999). Given concerns “regarding issues of care-quality
in the VA,” Congress enacted 38 U.S.C. § 7402(f) “to ensure
patient safety and quality of care.” Id. Accordingly, the
legislative history confirms that Congress intended 38
U.S.C. § 7402(f) to make health care practitioners “ineligi-
ble for VHA employment”—and thus removable—if their
license is terminated for cause. Id.
10                                            CERWONKA v. DVA




terminated for cause, without permitting any additional
considerations or affording any discretion. 38 U.S.C.
§ 7402(f). As the government points out, if DVA decided to
permit a psychologist to continue working at VHA despite
a license revocation—perhaps because removal would not
promote the efficiency of the service or because balancing
the Douglas factors suggested that a lesser penalty was
sufficient—then DVA would be in violation of 38 U.S.C.
§ 7402(f), which requires removal.
    By statute, Congress has resolved any inconsistency
between these removal standards and has made clear that,
in the event of a conflict, Title 38 overrides Title 5, unless
otherwise stated. Specifically, within Chapter 74 of Title
38, Congress provided that:
     Notwithstanding any other provision of law, no
     provision of title 5 . . . which is inconsistent with
     any provision of . . . this chapter shall be considered
     to supersede, override, or otherwise modify such
     provision of . . . this chapter except to the extent
     that such provision of title 5 . . . specifically pro-
     vides, by specific reference to a provision of this
     chapter, or such provision to be superseded, over-
     ridden, or otherwise modified.
38 U.S.C. § 7425(b). We have held that, “in the absence of
any evidence of Congressional intent to override or modify
a provision of Title 38, section 7425(b) must preclude any
such modification.” Harding v. Dep’t of Veterans Affairs,
448 F.3d 1373, 1376 (Fed. Cir. 2006); see also Scarnati v.
Dep’t of Veterans Affairs, 344 F.3d 1246, 1248 (Fed. Cir.
2003) (finding that, pursuant to 38 U.S.C. § 7425(b), the
Veterans Employment Opportunities Act of 1998 “cannot
override” the appointment process within Title 38).
    Nothing in Chapter 75 of the CSRA references 38
U.S.C. § 7402(f) or specifically provides that the CSRA su-
persedes, overrides, or modifies 38 U.S.C. § 7402(f). Ac-
cordingly, 38 U.S.C. § 7425(b) makes clear that the CSRA
CERWONKA v. DVA                                           11



cannot supersede, override, or modify the specific VHA re-
moval standard set forth in 38 U.S.C. § 7402(f).
    Here, it is undisputed that Cerwonka was licensed in
both Louisiana and New York. Decision on Appeal, 2017
MSPB LEXIS 4334, at *7. It is likewise undisputed that
his Louisiana license was revoked for cause on February
10, 2017. Id. Taken together, these undisputed facts com-
pelled the agency to remove Cerwonka from his position as
a psychologist with the Alexandria Veterans Administra-
tion Health Care System. See 38 U.S.C. § 7402(f). Accord-
ingly, we find that the agency’s removal decision complied
with the applicable standard set forth in 38 U.S.C.
§ 7402(f). 3
    Cerwonka cites the fact that his Louisiana license was
reinstated as evidence that his removal was unjustified.
While it is true that the Louisiana district court reinstated
Cerwonka’s license pending resolution of his challenge to


    3   Although the standard set forth in 38 U.S.C.
§ 7402(f) is controlling, and the agency was not required to
consider the separate standard for removal set forth within
Chapter 75 of the CSRA, the agency nevertheless did so.
Both the notice of proposed removal and the removal letter
indicated that the agency considered the nexus between
the conduct and the efficiency of the service as well as the
relevant Douglas factors. Resp’t App. 46–54. The AJ like-
wise sustained the agency’s charge, found that Cerwonka’s
loss of the license necessary to perform his position pro-
vided the requisite nexus between his removal and the ef-
ficiency of the service, and considered the relevant Douglas
factors in finding that removal was a reasonable penalty.
Decision on Appeal, 2017 MSPB LEXIS 4334, at *6–20. Ac-
cordingly, although the agency was required to remove
Cerwonka pursuant to 38 U.S.C. § 7402(f), and it did not
need to consider the CSRA’s removal standard, both stand-
ards were satisfied in this case.
12                                          CERWONKA v. DVA




the LSBEP’s revocation decision, that reinstatement oc-
curred after the deciding official sustained the charge
against Cerwonka, and after Cerwonka was officially re-
moved from his position. The Board’s role in these cases is
limited to reviewing Federal agency personnel actions and
determining whether those actions were proper at the time
they were made. See 5 C.F.R. § 1201.4(f) (defining the term
“appeal” to the Board as “[a] request for review of an agency
action”). Consistent with this approach, the AJ acknowl-
edged that Cerwonka’s Louisiana license was reinstated,
but properly focused on the circumstances existing at the
time the agency made its removal decision. Cerwonka cites
no authority for the proposition that the Board must con-
sider events that occurred after an employee is removed. 4
    Here, the sole charge against Cerwonka was failure to
maintain a current license, in violation of 38 U.S.C.
§ 7402(f). The statute provides that a psychologist “may
not be employed” by VHA if one of his licenses is termi-
nated for cause. 38 U.S.C. § 7402(f). By its express terms,
therefore, the statute compels removal and does not permit
DVA to consider subsequent events. Nor does it give the



     4  Although the Board “reviews de novo the merits of
an agency’s decision to take adverse action against an em-
ployee,” and thus cannot ignore post-removal evidence pre-
sented for the first time to the Board, that post-removal
evidence must relate to the agency’s decision. Brook v. Cor-
rado, 999 F.2d 523, 528 (Fed. Cir. 1993) (explaining that
“arbitrators must apply the same substantive standards”
as the Board and finding that the arbitrator erred in refus-
ing to consider an investigative report because it “was rel-
evant to the removal decision and was not barred from
consideration by reason of having been obtained after the
notice”). In other words, new evidence must relate to the
removal decision, not to events that took place after re-
moval.
CERWONKA v. DVA                                            13



agency discretion to impose lesser penalties. Despite the
express language of the statute, Cerwonka argues that, if
the loss of license is appealable, then removal is not war-
ranted. See Oral Arg. at 11:09–38 (“As long as that loss of
license, in whatever form it was, was something that was
appealable, and we demonstrated it was, and returnable,
as we demonstrated it was and is, then I say that you then
base your decision, penalty, on whether there is any chance
he is going to take care of that problem. You give the per-
son an opportunity to take care of the problem. He did
here.”). To the extent Cerwonka is arguing that the Board
must consider subsequent events or that there should be a
waiting period prior to removal to give an opportunity for
an appeal, those arguments find no support in the statute,
and we decline Cerwonka’s invitation to read exceptions
into the express terms of 38 U.S.C. § 7402(f).
    It is undisputed that Cerwonka’s Louisiana license had
been revoked, for cause, at the time the agency removed
him from employment. Decision on Appeal, 2017 MSPB
LEXIS 4334, at *7. Cerwonka did not present any evidence
to refute this fact. Accordingly, the AJ correctly concluded
that the agency action under review—Cerwonka’s re-
moval—was proper at the time it was made.
          B. Cerwonka’s Remaining Arguments
                  Are Without Merit
     Cerwonka reasserts his argument that he was removed
in retaliation for prior protected activity and raises several
procedural arguments. As to his retaliation claim, the AJ
considered this argument and found that neither Dancy
nor Guidry were aware of Cerwonka’s prior protected ac-
tivity and thus could not have considered it prior to re-
moval. Decision on Appeal, 2017 MSPB LEXIS 4334, at
*13 (“Guidry and Dancy both credibly testified that the ap-
pellant’s EEO activity was not a factor in their actions.”).
And the AJ expressly found that “the agency’s proffered
reason for the action was the real reason for the action.”
14                                           CERWONKA v. DVA




Id. at *14. Substantial evidence supports this conclusion,
and we defer to the AJ’s factual findings and credibility de-
terminations on this issue. See Belanger v. Office of Pers.
Mgmt., 1 F.3d 1223, 1227 (Fed. Cir. 1993) (“A petitioner
who challenges the factual underpinnings of the [Board’s]
decision must show that the decision is unsupported by
substantial evidence.”); Kahn v. Dep’t of Justice, 618 F.3d
1306, 1313 (Fed. Cir. 2010) (“We have held that ‘an evalu-
ation of witness credibility is within the discretion of the
Board and that, in general, such evaluations are virtually
unreviewable on appeal.’” (citation omitted)).
     Next, Cerwonka argues that the DVA failed to give him
30-day advance notice of his removal, as is required by the
agency’s handbook. The government responds that: (1) the
handbook provision Cerwonka cites—which governs disci-
plinary and adverse actions under Title 5—is not applica-
ble because he was removed under 38 U.S.C. § 7402(f); (2)
it is undisputed that Cerwonka received the procedural
protections that are afforded to employees removed for fail-
ure to meet statutory and regulatory requirements, like
Cerwonka; and (3) even if Cerwonka was entitled to a 30-
day notice period prior to removal, the agency complied
with such a requirement. Because we agree with the gov-
ernment on the last point, we need not address the others.
    The record reveals that the agency notified Cerwonka
of the proposed removal on February 24, 2017, and he was
ultimately removed effective April 1, 2017—36 days later.
Decision on Appeal, 2017 MSPB LEXIS 4334, at *3–4. Alt-
hough Cerwonka alleges that he did not receive notice of
removal until March 22, 2017, the AJ considered Cer-
wonka’s testimony and found his claims regarding notice
“not credible” and “insufficient to overcome the presump-
tion of delivery.” Id. at *3, n.2. We defer to the AJ’s factual
findings and credibility determination on appeal.
   Finally, Cerwonka argues that the agency provided the
AJ with information regarding the reasons for his license
CERWONKA v. DVA                                            15



revocation that were, according to Cerwonka, “entirely
aside from the sole charge of ‘failure to maintain current
Louisiana license.’” Pet’r Br. 6. It is well established that
“[p]rocedural matters relative to discovery and evidentiary
issues fall within the sound discretion of the board and its
officials.” Snyder v. Dep’t of the Navy, 854 F.3d 1366, 1376
(Fed. Cir. 2017) (quoting Curtin v. Office of Pers. Mgmt.,
846 F.2d 1373, 1378 (Fed. Cir. 1988)). We therefore “will
not overturn the board on such matters unless an abuse of
discretion is clear and is harmful.” Id. Cerwonka fails to
identify what evidence was improperly supplied or consid-
ered and further fails to demonstrate that admission of any
such evidence resulted in a clear and harmful abuse of dis-
cretion.
     In any event, once the agency found that Cerwonka had
his Louisiana license revoked for cause and was thus in vi-
olation of 38 U.S.C. § 7402(f), it had no choice but to remove
him from his position with the Alexandria Veterans Ad-
ministration Health Care System. See 38 U.S.C. § 7402(f).
Additional evidence regarding the reasons for Cerwonka’s
license revocation could not alter that fact. Therefore, even
if the AJ had erred in admitting the evidence, any such er-
ror would be harmless.
                      III. CONCLUSION
    For the foregoing reasons, we conclude that 38 U.S.C.
§ 7402(f) governs Cerwonka’s removal and that the agency
complied with its terms. We therefore affirm the Board’s
decision.
                        AFFIRMED